Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 13, 1990, which, upon reconsideration, adhered to its original decision ruling that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Although claimant argued that he could not attend the three-day instructional seminar as directed by the employer, he did not offer a satisfactory explanation for such failure. Furthermore, while he claimed that he was told he did not have to attend, this was a question of credibility within the sole province of the Unemployment Insurance Appeal Board (see, Matter of Nunes [Roberts], 98 AD2d 934). Under the circumstances, the conclusion that claimant’s failure to attend the seminar constituted misconduct must be upheld (see, Matter of Markovic [Levine], 50 AD2d 1031).
Decision affirmed, without costs. Kane, J. P., Weiss, Mikoll, Yesawich, Jr., and Harvey, JJ., concur.